     Case 2:18-cv-00025-KJD-BNW Document 127 Filed 05/20/20 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                     ***
 7    JAMES SHARKEY,                                           Case No. 2:18-cv-0025-KJD-BNW
 8                                                Plaintiff,                    ORDER
 9            v.
10    STATE OF NEVADA, et al.,
11                                              Defendants.
12           Before the Court is defendants’ Motion to Strike Plaintiff’s Declaration of Faith in the
13    Church of Jesus Christ of Latter-Day Saints (ECF No. 122) to which plaintiff James Sharkey
14    responded (ECF No. 123), and defendants replied (ECF No. 125). The Court notes that since
15    defendants moved to strike, Sharkey has filed another declaration titled “Plaintiff’s Declaration
16    As an Ordained Preiest [sic] in the Church of Jesus Christ of Latter-Day Saints to the
17    Truthfulness of the Plaintiff’s Claims in Motion for Summary Judgement” (ECF No. 124). Both
18    declarations seek to bolster Sharkey’s credibility with the Court by painting Sharkey as a man of
19    God who would not “[bear] false witness.” Sharkey Decl. II, ECF No. 124. The declarations are
20    unpersuasive, and because neither declaration helps the Court resolve Sharkey’s current claims,
21    both shall be stricken from the record.
22           The Court holds inherent authority to manage its docket for the efficient resolution of
23    cases. Dietz v. Bouldin, 136 S.Ct. 1885, 1892 (2016). Included in that authority is the ability to
24    strike documents from the record. Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th
25    Cir. 2010). When assessing a motion to strike, the Court mainly considers whether granting the
26    motion would “further the overall resolution” of the case and whether the document was filed for
27    a proper purpose. Almy v. Davis, No. 2:12-cv-0129-JCM-VCF, 2014 WL 773813, a *4–5 (D.
28    Nev. Feb. 25, 2014). Despite those guideposts, the Court’s review is “wholly discretionary.”
     Case 2:18-cv-00025-KJD-BNW Document 127 Filed 05/20/20 Page 2 of 2



 1    Jones v. Skolnik, at *2, No. 3:10-cv-0162-LRH-VPC, 2015 WL 685228 (D. Nev. Feb. 18, 2015).
 2            In that light, the Court finds that Sharkey’s two declarations were not filed for a
 3    permissible purpose, nor are they helpful to the resolution of this case. Frankly, their inclusion
 4    serves only to “clutter[] the docket” (See Mot. to Strike 2, ECF No. 122) and suck resources
 5    from other non-frivolous filings. Contrary to Sharkey’s belief, striking these declarations does
 6    not implicate his right to freedom of speech or religion. Both the federal rules of procedure and
 7    the Court’s inherent authority to manage its docket allow the Court to constitutionally strike
 8    filings whether or not they implicate the First Amendment. After all, the issue here is the
 9    relevance of the declarations, not the content of the declarations themselves.
10            Regardless, the Court doubts that Sharkey is legitimately concerned with his right to free
11    speech and religion. As the defendants point out, Sharkey’s declarations are a thinly veiled
12    attempt to gain some tactical advantage due his alleged membership in the Church of Jesus
13    Christ of Latter-Day Saints. See D.’s Reply 2, ECF No. 125. They are no more than a shameless
14    attempt to distract the Court from the glaring faults in Sharkey’s claims. The Court refuses to
15    engage in Sharkey’s misdirection and will not hesitate to sanction him for such frivolous and
16    pointless filings in the future.
17            Accordingly, IT IS HEREBY ORDERED that defendants’ Motion to Strike (ECF No.
18    122) is GRANTED. James Sharkey’s Declaration of Faith in the Church of Jesus Christ of
19    Latter-Day Saints (ECF No. 121) shall be STRICKEN from the docket.
20            As for Sharkey’s Declaration as a Priest in the Church of Jesus Christ of Latter-Day
21    Saints (ECF No. 124), the Court finds that the declaration is irrelevant and was not filed for a
22    permissible purpose, and sua sponte orders that it be STRICKEN from the docket.
23    Dated this 20th day of May, 2020.
24
                                                     _____________________________
25
                                                     Kent J. Dawson
26                                                   United States District Judge

27
28



                                                      -2-
